Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 27 recites a method of manufacturing a building panel with a decorative surface layer, a core and a balancing and/or protective layer, wherein the method comprises the steps of: providing a core, applying a first layer of a first powder based mix, comprising wood fibres and a thermosetting binder, on a first surface of the core; applying a liquid substance on the first powder based mix; applying a second layer on a second surface of the core; and curing the first and second layers by providing heat and pressure, wherein the first layer forms the balancing and/or protective layer and the second layer forms the decorative surface layer in the building panel, wherein the first layer comprises wood fibres with random fibre direction such that the first layer has similar shrinkage properties as the decorative surface layer.

Independent claim 42 recites a method of manufacturing a building panel with a decorative surface layer, a core and a balancing and/or protective layer, wherein the method comprises the steps of: applying a first layer of a first powder based mix, comprising wood fibres and a thermosetting binder, on a carrier; applying a liquid substance on the first powder based mix; placing a lower surface of the core on the first powder based mix after the liquid substance has been applied on the first powder based mix; applying a second layer on an upper surface of the core; and curing the first and second layers by providing heat and pressure, wherein the first layer forms the balancing and/or protective layer and the second layer forms the decorative surface layer of the building panel, wherein the first layer comprises wood fibres with random fibre direction such that the first layer has similar shrinkage properties as the decorative surface layer.

Terminal disclaimers has been filed to overcome the rejections of claims 27-53 based on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of United States Patent No. 9,085,905 and the rejection of claims 27-53 

Furthermore, the closest prior art, to Pervan et al. (US 2009/0155612) fails to each or render obvious the application of fibres having a random fibre direction in a building panel having a first layer which has similar shrinkage properties as a decorative surface layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SHEEBA AHMED/Primary Examiner, Art Unit 1787